DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-10		Pending
Prior Art References:
Bigot et al.		US 9,669,457 B2
Schultz		US 6,665,922 B2

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “72” has been used to designate both “second part” (figure 2) and “first surface” (figure 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. NOTE: please review Specification for same inconsistency.

Claim Objections
Claim 7 is objected to because of the following informalities: claim states, “in conjunction with claim 5”, Examiner believe that statement should be removed. Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  line 7 ends with a period, Examiner believes it should be a comma.  Appropriate correction is required.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bigot et al. (US 9,669,457 B2).

Regarding claim 1, Bigot discloses a pin (10) extends along a main axis (fig. 2) and comprising a head (20) and a  threaded portion (26), an end of the head (20) opposite to the  threaded portion (26) forming an end surface (fig. 2) in a first plane perpendicular to the main axis (fig. 2),
the pin (10) further comprises a handling component (16) which is an integral part of the head (20) opposite the threaded portion (26), a junction between that head (20) and the handling component (16) comprising a breakneck groove (18) configured to break under a torsional stress (col. 3, line 55-58) greater than a predetermined threshold, said breakneck groove (18) having substantially a shape of revolution around the main axis (fig. 2),
characterized in that, in a second plane comprising the main axis (fig. 2), a section of the breakneck groove (18) has an arc of circle portion, a center of said circle being substantially set in the first plane, so that a plane containing the breakneck groove (18) surface substantially coincides with the first plane.

Regarding claim 5, Bigot discloses pin according to claim 1, wherein the head (20) is a countersunk head (20, fig. 3).

Regarding claim 6, Bigot discloses a fastener (abstract) comprising:
- a pin (10) as claimed in claim 1; and
- a sleeve (14) comprising a collar (40) and a cylindrical body (42), adjacent to the main axis (fig. 2);


Regarding claim 7, as best understood by Examiner, Bigot discloses fastener according to claim 6 in conjunction with claim 5 wherein the head (20) is a countersunk head (20, fig. 3), wherein the sleeve collar (40) is tapered (fig. 2) and able to house (figs. 2, 3) the countersunk pin head (20), 
an end of that collar (40), opposite the sleeve body (14), being substantially set in a third plane perpendicular to the main axis (fig. 2).

Regarding claim 8, Bigot discloses an assembly comprising:
- at least one structure (fig. 3) comprising a first surface (54) and a second surface (56) opposite, a hole opening (fig. 3) on each of those surfaces (54, 56); and
- a fastener (10) according to claim 6, in which:
- the collar (40) of the sleeve (14) is in contact with the head (20) of the pin (10) and butts up the end of the hole (fig. 3) in the structure (fig. 3).
- the deformation zone (“U”) of the sleeve body (14) is in an installed configuration (fig. 3), in the form of an outer bulb (58) in contact with the second surface (56) of the structure (fig. 3); and
- the head (20) and the handling component (16) of the pin (10) are separated, said head (20) having a fracture surface (fig. 3) that is substantially coplanar with the end surface (fig. 2) of the pin (10) and end of the sleeve collar (40).

Regarding claim 9, Bigot discloses assembly according to claim 8, wherein the arc of circle portion of the breakneck groove (18) comprises a first part and a second part arranged on the first plane on either side of the head (20) and handling component (16) respectively, said first part forming a cavity in the head (20) in relation to the first end surface (fig. 2), and wherein the fracture surface is bordered by the first portion of the arc of circle portion of the breakneck groove (18).

Regarding claim 10, Bigot discloses a method for fitting a fastener according to claim 6 in a structure (fig. 3) comprising a first surface (54) and a second surface (56) opposite and a hole opening (fig. 3) on each of those surfaces (54, 56), said method comprising the following successive steps:
- assembly of the threaded portion (26) of the pin (10) with the threaded portion (26) of the sleeve (14), the deformation zone (“U)) of the body (fig. 2) of that sleeve (14) being in an initial cylindrical configuration (fig. 2);
- inserting the sleeve (14) in the hole (fig. 3) of the structure (fig. 3), on the first surface (54);
- maintaining the collar (40) in contact with the first surface (54);
- pulling or torquing the pin (10) into the sleeve (14) until an outer bulb (58) is formed in contact with the second surface (56); and
- torquing the handling component (16) in relation to the head (20) of the pin (10) around the main axis (fig. 2) until fracture of the breakneck groove (18) and formation of the fracture surface (fig. 3) on the head (20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bigot et al. (US 9,669,457 B2) in view of Schultz (US 6,665,922 B2). 

Regarding claim 2, Bigot discloses pin according to claim 1, except for wherein the arc of circle portion of the breakneck groove (18) comprises a first part and a second part arranged on the first plane on either side of the head (20) and handling component (16) respectively, said first part forming a cavity in the head (20) in relation to the first end surface (fig. 2).
	Examiner notes that Bigot does not explicitly disclose wherein the arc of circle portion of the breakneck groove comprises a first part and a second part arranged on the first plane on either side of the head and handling component respectively, said first part forming a cavity in the head in relation to the first end surface. However, Schultz teaches wherein the arc of circle portion (54, 62) of the breakneck groove (50) comprises a first part (56) and a second part (58) arranged on the first plane on either side of the head (22) and handling component (48) respectively, said first part (56) forming a cavity (60, 62) in the head (22) in relation to the first end surface (fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art to modify Bigot wherein the arc of circle portion of the breakneck groove comprises a first part and a second part arranged on the first plane on either side of the head and handling component respectively, said first part forming a cavity in the head in relation to the first end surface as taught by Schultz to provide “a controlled dimension to facilitate the control of the tensile strength of the fastener within the breakneck groove” (col. 8, lines 36-39).

Regarding claim 3, Bigot, as modified by Schultz, discloses pin according to claim 1, except for wherein the breakneck groove (18) has a first lip and a second lip tangential to the arc of circle portion and substantially tapered, said first and second lips being respectively arranged on the head (20) and on the handling component (16).
However, Schultz teaches wherein the breakneck groove (50) has a first lip (56) and a second lip (58) tangential to the arc of circle portion (54, 62) and substantially tapered (fig. 1), said first and second lips (56, 58) being respectively arranged on the head (22) and on the handling component (48). Therefore, it would have been obvious to one of ordinary skill in the art to modify Bigot wherein the breakneck groove has a first lip and a second lip tangential to the arc of circle portion and substantially tapered, said first and second lips being respectively arranged on the head and on the handling component as taught by Schultz to provide “a controlled dimension to facilitate the control of the tensile strength of the fastener within the breakneck groove” (col. 8, lines 36-39).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd